ORDER

PER CURIAM.
Father appeals from the judgment of the family court terminating his parental rights pursuant to Section 211.447, RSMo Cum.Supp.2011, with respect to his minor child, D.M.J., born April 21, 1998. Mother’s parental rights also were terminated, but she does not appeal. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).